                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                          Case No. 19-cr-128 (JRT/TNL)

                       Plaintiff,

 v.                                                            ORDER

 Percy Lee Strother, Jr. (1),

                       Defendant.


 Bradley M. Endicott, Assistant United States Attorney, United States Attorney’s Office,
 300 South 4th Street, Suite 600, Minneapolis, MN 55415 (for the Government); and

 John S. Hughes, Law Office of John S. Hughes, 331 Second Avenue South, Minneapolis,
 MN 55401 (for Defendant).


         This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the following motions:

      1. Defendant’s Motion for Discovery (ECF No. 15);

      2. Defendant’s Motion for Release of Brady Materials (ECF No. 16);

      3. Defendant’s Motion to Retain Rough Notes (ECF No. 17);

      4. Defendant’s Motion for Disclosure of 404(b) Evidence (ECF No. 18); and

      5. Defendant’s Motion for Early Disclosure of Jencks Act Material (ECF No. 19).




                                             1
       Based upon the record, memoranda, oral arguments of counsel, and the agreement

of the parties as noted at the hearing and in their respective briefs, IT IS HEREBY

ORDERED as follows:

   1. Defendant’s Motion for Discovery (ECF No. 15) is GRANTED as follows:

Defendant seeks discovery materials, including his statements, his prior criminal record,

items material to the preparation of his defense, and results or reports of physical or mental

examinations. Defendant also seeks disclosure from the Government of a written summary

of any expert testimony the Government intends to use at trial, including the witnesses’

opinions, the bases and reasons therefor, and the witnesses’ qualifications. At the hearing,

the parties agreed that all expert disclosures would be made no later than 14 days before

trial. The Government also noted that is has already provided some of these materials to

Defendant and is aware of its ongoing duty to disclose. The Government shall fully comply

with its obligations under the Federal Rules of Criminal Procedure, Federal Rules of

Evidence, and all other relevant authorities concerning discovery and it shall disclose these

materials in a timely fashion. See Fed. R. Crim. P. 16(a)(1)(G); Fed. R. Crim. P. 16 advisory

committee’s notes, 1993 Amendments (“Although no specific timing requirements are

included, it is expected that the parties will make their requests and disclosures in a timely

fashion.”). Regarding expert witnesses, the parties shall disclose a written summary of any

expert testimony no later than 14 days prior to trial.

   2. Defendant’s Motion for Release of Brady Materials (ECF No. 16) is GRANTED

IN PART and DENIED IN PART as follows: Defendant seeks evidence favorable to

Defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Miller v. Pate, 386 U.S. 1


                                              2
(1967), Giles v. Maryland, 386 U.S. 66 (1967), and Moore v. Illinois, 408 U.S. 786 (1972).

The Government indicated that it understands its obligations under these authorities and

will provide such information on an ongoing basis. Therefore, the Government shall

comply fully with its obligations under Brady and its progeny. To the extent Defendant’s

motion seeks discovery and disclosures outside the Government’s obligations under these

authorities, it is denied. See United States v. Johnson, 228 F.3d 920, 924 (8th Cir. 2000)

(“Criminal defendants do not have a general constitutional right to discovery. In most

circumstances, then, a defendant must point to a statute, rule of criminal procedure, or other

entitlement to obtain discovery from the government”) (citing Weatherford v. Bursey, 429

U.S. 545, 559 (1977)).

   3. Defendant’s Motion to Retain Rough Notes (ECF No. 17) is GRANTED as follows:

Defendant seeks an order directing any law enforcement agent involved in this case to

retain and preserve all rough notes pertaining to this matter. The Government does not

object to the motion to the extent it seeks retention and preservation of rough notes.

Therefore, the Government shall direct all its law enforcement agents involved in this case

to retain and preserve any rough notes pertaining to this case.

   4. Defendant’s Motion for Disclosure of 404(b) Evidence (ECF No. 18) is GRANTED

as follows: Defendant requests that the Government disclose any evidence it intends to

offer at trial pursuant to Rules 404(b) and 608(b) of the Federal Rules of Evidence. The

Government indicates it is aware of its obligations under the Federal Rules of Evidence.

At the hearing, the parties agreed to a deadline of two weeks before trial for such

disclosures.


                                              3
       Rule 404(b) requires the Government to provide reasonable notice before trial when

evidence of a crime, wrong, or other act will be used to “prov[e] motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.

Evid. 404(b)(2). “Rule 404(b) . . . applies to the admission of wrongful-act evidence that is

extrinsic to the charged offense; the rule does not prevent admission of other wrongful

conduct that is intrinsic to the charged offense.” United States v. Ruiz-Chavez, 612 F.3d

983, 988 (8th Cir. 2010) (citations omitted). “Evidence of other wrongful conduct is

considered intrinsic when it is offered for the purpose of providing the context in which

the charged crime occurred.” United States v. Johnson, 463 F.3d 803, 808 (8th Cir. 2006)

(citation omitted). Rule 608 applies to the admission of extrinsic evidence related to

“specific instances of conduct” that are probative of the character for truthfulness or

untruthfulness of the defendant or any other witness.

       Therefore, no later than 14 days prior to trial, the Government shall provide

reasonable notice of all extrinsic evidence then known to the Government that it intends to

offer at trial within the purview of Federal Rules of Evidence 404(b) and 608(b). If the

Government subsequently discovers additional extrinsic evidence, it shall provide

reasonable notice of such evidence as soon as practicable after such discovery.

   5. Defendant’s Motion for Early Disclosure of Jencks Act Material (ECF No. 19) is

DENIED except as follows: Defendant seeks early disclosure of Jencks Act. The

Government objects to Court-ordered disclosure of Jencks Act materials, but agrees to

reciprocal exchange of Jencks Act materials three days prior to trial. “The Jencks Act

requires that the prosecutor disclose any statement of a witness in the possession of the


                                              4
United States which relates to the subject testified to by the witness on direct examination.”

United States v. Douglas, 964 F.2d 738, 741 (8th Cir. 1992). “Although the United States

need not produce Jencks statements prior to a witness’ testimony on direct examination,

the United States may agree to early discovery of Jencks material.” Id. at 741 n. 2.

Therefore, no later than three days before trial, the Court expects the parties to provide

Jencks Act materials as agreed so as to prevent delays in trial.

   6. All prior consistent orders remain in full force and effect.

   7. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel, and/or the party such

counsel represents to any and all appropriate remedies, sanctions, and the like.



Date: October 31, 2019                                   s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  United States v. Strother, Jr.
                                                  Case No. 19-cr-128 (JRT/TNL)




                                              5
